        Case 2:18-cr-00451-MSG Document 24 Filed 07/15/19 Page 1 of 6



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                 :       CRIMINAL NO.: 18-451
                                         :
             Vs.                         :
                                         :
LAROSADO MORRALES                        :

                 DEFENDANT’S SENTENCING MEMORANDUM

      Defendant, Larosado Morrales submits the following for this Honorable Court’s

consideration at sentencing.

      APPLICABLE LEGAL FRAMEWORK FOR SENTENCING

      In United States v. Booker, the United States Supreme Court directed that a

sentencing court must sentence a defendant to a sentence that is reasonably “sufficient

but not greater than necessary to achieve the purposes of sentencing set forth in 18 U.S.C.

§ 3553 . . . .” United States v. Booker, 125 S. Ct. 738, 766 (2005) (emphasis added).

      The advisory guidelines are now just one of the several factors which the Court

must consider at sentencing pursuant to the guiding principles in Booker and 18 U.S.C. §

3553. Sentencing under the prior unconstitutional scheme did not allow the District

Court the opportunity properly to assess whether a sentence lower than that called for by

the guidelines would be reasonable or sufficient.

      Now, pursuant to Booker, the Court must sentence the defendant to a sentence

that is reasonably “sufficient but not greater than necessary” to achieve the purposes of

sentencing set forth in 18 U.S.C. § 3553(a). To determine the appropriate sentence, a

sentencing court now must not just determine the correct advisory guideline range and

sentence within that range. A sentencing court also must expressly consider and weigh

                                             1
         Case 2:18-cr-00451-MSG Document 24 Filed 07/15/19 Page 2 of 6



all the relevant statutory factors set froth in 18 U.S.C. § 3553(a) to exercise independent

judgment to determine what is the appropriate sentence -- whether within or outside the

advisory sentencing guideline range. United States v. Cooper, 437 F.3d 556, 517-72. See

also United States v. Cooper, 437 F.3d 324, 329 (3d Cir. 2006): United States v. Vampire

Nation, 451 F.3d 189, 196 (3d Cir. 2006).

       The factors which the sentencing court must consider pursuant to 18 U.S.C. § 3553

essentially are:

              (1)    the nature and circumstance of the offense and the history and
                     characteristics of the defendant;

              (2)    the need for the sentence imposed

                     (A)    to reflect the seriousness of the offense, to
                            promote respect for the law, and to provide
                            just punishment for the offense;

                     (B)    to afford adequate deterrence to criminal conduct;

                     (C)    to protect the public from further crimes of the
                            defendant; and

                     (D)    to provide the defendant with needed
                            educational or vocational training, medical
                            care, or other correctional treatment in the
                            most effective manner;

              (3)    the kinds of sentences available:

              (4)    the kinds of sentence and the sentencing range
                     established for… the applicable category of offense
                     committed by the applicable category of defendant
                     as set forth in the guidelines…issued by the
                     Sentencing Commission [;]

              (5)    any pertinent policy statement…
                     issued by the Sentencing Commission [;]


                                             2
        Case 2:18-cr-00451-MSG Document 24 Filed 07/15/19 Page 3 of 6



               (6)   the need to avoid unwanted sentencing
                     disparity among defendants with similar
                     records who have been found guilty of
                     similar conduct; and

               (7)   the need to provide restitution to any victims
                     of the offense.

18 U.S.C. § 3553 (a). See also Grier, 475 F.3d at 571 n.10.
       As the United States Court of Appeals for the Third Circuit has stated, “a within-
guidelines sentence is not necessarily reasonable per se. Otherwise . . . we would come
close to restoring the mandatory nature of the guidelines excised in Booker.” Cooper, 437
F.3d at 331.
       The appellate standard of review for sentencing decisions now is “reasonableness.”
Booker, 125 S. Ct. at 766; Grier, 475 F.3d at 561; Cooper, 437 F.3d at 329-331. In light of
Booker and its progeny, a sentencing court also may engage in a variance from the
advisory sentencing guideline range based on factors that would not otherwise be a
sufficient or even permissible basis for departure under the advisory guidelines:
               a guidelines departure prohibition does not
               preclude the district court from considering that
               factor when the issue is a variance under Booker.’
               United States v. Gatewood, 438 F.3d 894, 897
               (8th Cir. 2006); see also, e.g., United States v. Lake,
               419 F. 3d 111, 114 (2d Cir. 2005) (commenting that
               “absent the strictures of the Guidelines, counsel would
               have had the opportunity to urge consideration of
               circumstances that were prohibited as grounds for a
               departure” under § 5K2.0(d) ); United States v. Milne,
               384 F. Supp. 2d 1309, 1312 (E.D. Wis. 2005) (holding
               that post-Booker, “courts may grant additional
               consideration to defendants who demonstrate acceptance
               beyond that necessary to obtain a two or three level
               reduction under § 3E1.1” because “such conduct bears
               directly on their character, § 3553 (a)(1), and on how
               severe a sentence is necessary to provide deterrence and
               punishment, § 3553 (a)(2)”). United States v. Severino,
               454 F. 3d 206, 211 (3d Cir.2006). See also Vampire Nation,
               451 F. 3d at 195-196 (delineating difference between
               variance and departure).

                                             3
           Case 2:18-cr-00451-MSG Document 24 Filed 07/15/19 Page 4 of 6



I.    DEFENDANT LARASADO MORRALES RESPECTFULLY REQUESTS A
WITHIN GUIDELINES SENTENCE PURSUANT TO 18 U.S.C. § 3553 (f)(1)-
(5) AND THE UNITED STATES SENTENCING GUIDELINES § 2L1.2

      Defendant pleaded guilty to one count of illegal reentry in violation of 8 U.S.C. §

1326(a), (b)(1) on April 17, 2019 before Your Honor.

      Defendant had been arrested on July 22, 2018 on local charges. A Bureau of

Immigration and Customs Enforcement (ICE) detainer was lodged resulting in the

defendant being in continuous custody for the past year.

      The original state court charges lodged July 22, 2019 were dismissed on January

3, 2019.

      Defendant was ill advised to dispose of those charges by way of a guilty plea, and,

as a result, the plea was withdrawn and, subsequently, the case was dismissed; the

substance of the underlying accusation was questionable from the outset.

      Defendant returned to United States essentially to work. His work history in this

country is commendable. While living here, albeit illegally, he supported himself and

his family with the monies be earned. He was characterized as reliable and hard

working. Much of the money earned here he sent to his Mother and wife who then and,

now, continue to reside in Mexico.

      Defendant was never a burden on the United States or Pennsylvania resources.

He worked and paid his own way while here. His interest in residing in this country was

for work and pay. Raised in impoverished conditions, but having had instilled a sturdy

work ethic, defendant sought pay for his efforts. He found a natural marriage of his

willingness to work and available employment here in Philadelphia.


                                            4
          Case 2:18-cr-00451-MSG Document 24 Filed 07/15/19 Page 5 of 6



        Defendant has expressed true regret for his failing and recognizes that his

mistake has cost his family the loss of his efforts and support.

        His sole desire today is to return to Mexico, where his wife and family reside.

There he will remain and, return to his hard working habits so as to continue to support

them.

II.     CONCLUSION AND RECOMMENDATION

        It seems clear here that a within guideline sentence would satisfy all of the

sentencing consideration embodied in § 3553. As stated in the Pre-Sentence Report,

defendants guidelines implicate a sentence of incarceration of 6-12 months.

        Defendant has demonstrated remorse and has successfully served the past year

incarcerated with no infractions.

        At the time of this sentencing hearing defendant will be four (4) days shy of one

(1) year of incarceration, both in Philadelphia County prison and the Federal Detention

Center.

        Defendant will be deported, again, upon his completion of whatever sentence this

Honorable Court shall impose.

        Defendant respectfully requests that this Court sentence him within the

guidelines range of 6 to 12 months with credit for all of the time he has already served.




                                              5
        Case 2:18-cr-00451-MSG Document 24 Filed 07/15/19 Page 6 of 6



Such a sentence will accomplish of the sentencing goals dictated by statute and the

guidelines.

                                  Respectfully Submitted,

                                  /s/ Guy R. Sciolla

                                  _____________________________
                                  GUY R. SCIOLLA, ESQUIRE
                                  Attorney for Defendant, Larosado Morrales
                                  Attorney ID: 19051
                                  1910 Land Title Building
                                  100 S. Broad Street
                                  Philadelphia, PA 19110
                                  Tel: (215) 972-1544
                                  Fax: (215) 972-1545

Date: July 15, 2019




                                            6
